Affirmed and Opinion Filed August 10, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-00598-CR

                  MICHAEL DEIONDRE BOWEN, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                     Trial Court Cause No. 32,465CR

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                            Opinion by Justice Osborne
      Michael Deiondre Bowen appeals the trial court’s judgment convicting him

of aggravated robbery with a deadly weapon. After Bowen pleaded guilty to the

offense, the jury found him guilty and assessed his punishment at fifty years of

imprisonment. Bowen raises two issues arguing the trial court erred, during the

punishment phase of his trial, when it: (1) failed to sua sponte prevent the State from

using evidence of his post-arrest silence; and (2) overruled his objections to the

admission of his rap music video. We conclude the trial court did not err. The trial

court’s judgment is affirmed.
                           I. PROCEDURAL BACKGROUND

       Bowen was indicted for the offense of aggravated robbery with a deadly

weapon. Bowen pleaded not guilty and the case was tried before a jury. However,

during the trial, Bowen changed his plea to guilty and elected to have his punishment

assessed by the jury. During the hearing on punishment, the State made references

to Bowen’s post-arrest silence without objection. Also, the State offered and the

trial court admitted over Bowen’s objection a music video depicting Bowen rapping.

The jury assessed Bowen’s punishment at fifty years of imprisonment.

                 II. REFERENCES TO POST-ARREST SILENCE
       In issue one, Bowen argues the trial court erred when it failed to sua sponte

prevent the State from using evidence of his post-arrest silence during the

punishment phase of his trial in violation of article 1, § 10 of the Texas Constitution.

Bowen concedes that he did not object at trial but argues no objection is required

and he may raise the issue for the first time on appeal because it involves a right

fundamental to the proper functioning of the judicial system under Marin v. State,

851 S.W.2d 275, 279 (Tex. Crim. App. 1993), overruled on other grounds by Cain

v. State, 947 S.W.2d 262, 264 (Tex. Crim. App. 1997).1 The State responds that

Bowen failed to preserve this complaint for appellate review.



   1
       In Marin, the Texas Court of Criminal Appeals recognized two “relatively small” categories of
errors—violations of “rights which are waivable only” and denials of “absolute systemic requirements”—
which may be addressed on appeal regardless of whether an objection was made in the trial court. Saldano
v. State, 70 S.W.3d 873, 888 (Tex. Crim. App. 2002). Bowen maintains his complaint concerns a
fundamental right that is “waivable only.”
                                                 –2–
                                 A. Applicable Law

       The United States Constitution’s guarantee of due process prohibits comment

on a defendant’s post-arrest silence after, but not before, Miranda warnings are

given. U.S. CONST. amend. V, XIV; Doyle v. Ohio, 426 U.S. 610, 618 & n.9 (1976)

(holding it is denial of due process to use defendant’s post-arrest, post-Miranda

silence for impeachment purposes). The Texas Constitution provides additional

protection to defendants, barring the use of post-arrest, pre-Miranda silence. TEX.

CONST. art. I, § 10; Smith v. State, 721 S.W.2d 844, 855 (Tex. Crim. App. 1986).

And use of a defendant’s post-arrest silence violates the prohibition against self-

incrimination even if Miranda warnings have not been given. See TEX. CONST. art.

I, § 10.

       To preserve error for appellate review, a defendant must make his complaint

to the trial court by a timely request, objection, or motion that states the grounds for

the ruling sought with sufficient specificity to make the trial court aware of the

complaint. TEX. R. APP. P. 33.1(a)(1)(A). With some exceptions, a defendant in a

criminal case forfeits error, even constitutional error, when he fails to make a timely

objection or fails to request proper relief. See Marin, 851 S.W.2d at 279; Smith, 721

S.W.2d at 855. As a result, by failing to timely and properly object, a defendant may

forfeit his complaint that there was an improper comment on his post-arrest silence.

Heidelberg v. State, 144 S.W.3d 535, 542–43 (Tex. Crim. App. 2004); Wheatfall v.

State, 882 S.W.2d 829, 836 (Tex. Crim. App. 1994); Smith, 721 S.W.2d at 855.

                                          –3–
Further, improper comment on a defendant’s post-arrest silence is not fundamental

error. Smith, 721 S.W.2d at 855; see also Fonseca v. State, No. 08-10-00080-CR,

2011 WL 3717006, at *7 (Tex. App.—El Paso Aug. 24, 2011, no pet.) (not

designated for publication) (noting that, while it is true certain fundamental errors

may be raised for first time on appeal, it is well established that complaint regarding

admission of evidence of defendant’s silence is waived in absence of objection).

                      B. Application of the Law to the Facts

      Bowen complains about the State’s questions at three different points during

the hearing on punishment: the State’s direct examination of Detective Russell

Stillwagoner, cross-examination of Bowen, and closing argument. Bowen concedes

that he did not object to the State’s questioning or closing argument but maintains

that the trial court should have sua sponte prevented the State from eliciting evidence

of his post-arrest silence and referring to that evidence in its closing argument.

However, by failing to timely and properly object, Bowen forfeited his complaints

about the State’s improper comment on his post-arrest silence. Wheatfall, 882

S.W.2d at 836; Smith, 721 S.W.2d at 855.

      In addition, Bowen argues that he may raise this issue for the first time on

appeal because it constitutes fundamental error under Marin. While it is true that

certain fundamental errors may be raised for the first time on appeal, it is also well

established that a complaint regarding the admission of evidence of a defendant’s

post-arrest silence is forfeited in the absence of an objection. See Marin, 851 S.W.2d

                                         –4–
at 279–80; Smith, 721 S.W.2d at 855; see also Fonseca, 2011 WL 3717006, at *7.

Before Marin, the Texas Court of Criminal Appeals held in Wheatfall and Smith that

a defendant may forfeit his complaint that there was an improper comment on his

post-arrest silence by failing to timely and properly object. See Wheatfall, 882

S.W.2d at 836; Smith, 721 S.W.2d at 855. Bowen does not point us to and we could

not find a post-Marin case that has changed the law. See, Heidelberg, 144 S.W.3d

at 542–43; see also Norris v. State, No. 09-10-00204-CR, 2012 WL 34453, at *4–6

(Tex. App.—Beaumont Jan. 4, 2012, no pet.) (mem. op., not designated for

publication) (concluding defendant failed to preserve complaint that trial court erred

by allowing comment on his post-arrest silence when State introduced testimony

showing he invoked right to attorney while being questioned); Fonseca, 2011 WL

3717006, at *3–7 (acknowledging Marin but concluding defendant failed to preserve

complaints that State elicited evidence of his post-arrest silence through improper

questioning and impeachment, and referenced his post-arrest silence in its closing

argument); Rojas v. State, No. 05-09-00172-CR, 2010 WL 670242, at *1 (Tex.

App.—Dallas Feb. 26, 2010, pet. ref’d) (mem. op., not designated for publication)

(concluding defendant failed to preserve argument that trial court erred by allowing

State to impeach him with post-arrest silence); Curiel v. State, 243 S.W.3d 10, 19

(Tex. App.—Houston [1st Dist.] 2007, pet. ref’d) (holding defendant waived

complaint that prosecutor impermissibly commented on his post-arrest silence in

closing argument because objection at trial did not comport with complaint on appeal

                                         –5–
despite defendant’s argument that appellate court could reverse based on unobjected

to error because it was so prejudicial that an instruction to disregard would not have

cured harm); Fulford v. State, No. 05-04-01680-CR, 2005 WL 2864084, at * 2–4

(Tex. App.—Dallas Nov. 2, 2005, pet. ref’d) (not designated for publication)

(concluding defendant failed to preserve her complaint that trial court improperly

allowed State to inquire about her post-arrest silence through direct examination and

rebuttal testimony of officer, and cross-examination of defendant).

        We conclude that issue one was not preserved for appellate review.

                       III. ADMISSIBILITY OF MUSIC VIDEO

        In issue two, Bowen argues the trial court erred when it overruled his

relevance and rule 403 objections to the admission of his rap music video during the

punishment phase of his trial. He contends that he did not write the lyrics and the

video could be offensive to some people. Further, Bowen maintains that the State

improperly used the inflammatory rap music video to argue that the video was a

better reflection of him than his testimony, Bowen was “all about greed” and the

video is all he has accomplished in his life. The State responds that the video was

relevant because it presents content related to people “snitching” and could have

reasonably been understood as an attempt to intimidate a key witness.2 The State


        2
           The State also argues that Bowen has failed to preserve this issue for appellate review because
Bowen’s rule 403 argument on appeal does not comport with his objection at trial. It contends that, during
the punishment phase, the State offered the music video into evidence and Bowen objected on the basis that
it was not relevant and its “prejudicial effect for singing a song.” However, on appeal, Bowen argues that
the music video was prejudicial character evidence that outweighed it probative value. Nevertheless, the

                                                  –6–
maintains that the music video was probative of what the appropriate punishment

should be in this case.

                                     A. Standard of Review
       An appellate court reviews the trial court’s decision to admit or exclude

evidence for an abuse of discretion. Henley v. State, 493 S.W.3d 77, 82–83 (Tex.

Crim. App. 2016). The trial court abuses its discretion when the decision falls

outside the zone of reasonable disagreement. Id. at 83. An appellate court will

uphold a trial court’s evidentiary ruling if it was correct on any theory of law

applicable to the case. De La Paz v. State, 279 S.W.3d 336, 344 (Tex. Crim. App.

2009).

                                        B. Applicable Law
       During the punishment phase of trial, “evidence may be offered . . . as to any

matter the court deems relevant to sentencing,” including evidence of the

defendant’s general reputation, character, an opinion regarding his character, the

circumstances of the offense for which he is being tried, and “evidence of an

extraneous crime or bad act that is shown beyond a reasonable doubt by evidence to




trial judge showed that she understood the nature of Bowen’s complaint was more than the fact that the
video depicted Bowen singing when she stated:
       I am aware of the contents of the video itself. And I have reviewed it and considered the
       404 balancing and 403 balancing for this particular item, and I am going to find that it is
       more probative than prejudicial in this case and admit it over the objection of the defense.

Accordingly, we conclude that Bowen preserved this issue for appellate review.



                                                  –7–
have been committed by the defendant or for which he could be held criminally

responsible, regardless of whether he has previously been charged with or finally

convicted of the crime or act.” CRIM. PROC. art. 37.07, § 3(a)(1); see also Sims v.

State, 273 S.W.3d 291, 295 (Tex. Crim. App. 2008). During the punishment phase,

lyrics or a music video featuring, made by or published by the defendant is relevant

evidence of the defendant’s character, opinion regarding violence, or propensity for

future violence. McDade v. State, 613 S.W.3d 349, 354–55 (Tex. App.—Dallas

2020, no pet.) (concluding video recording of songs written, performed, and posted

on internet by defendant that also showed his name, contact information, and online

handles was relevant evidence of defendant’s character and purported opinion

regarding violence during punishment phase).

      Nevertheless, a trial court may exclude otherwise relevant evidence when its

probative value “is substantially outweighed by a danger of . . . unfair prejudice,

confusing the issues, misleading the jury, undue delay, or needlessly presenting

cumulative evidence.” EVID. 403; Martinez v. State, 327 S.W.3d 727, 736 (Tex.

Crim. App. 2010). When conducting a rule 403 analysis, courts must balance: (1)

the inherent probative force of the proffered item of evidence, along with (2) the

proponent’s need for that evidence, against (3) any tendency of the evidence to

suggest decision on an improper basis, (4) any tendency of the evidence to confuse

or distract the jury from the main issues, (5) any tendency of the evidence to be given

undue weight by a jury that has not been equipped to evaluate the probative force of

                                         –8–
the evidence, and (6) the likelihood that presentation of the evidence will consume

an inordinate amount of time or merely repeat evidence already admitted.

Gigliobianco v. State, 210 S.W.3d 637, 641–42 (Tex. Crim. App. 2006).

                       C. Application of the Law to the Facts
      During the punishment phase, the trial court admitted State’s Exhibit 40, a rap

music video, over Bowen’s relevance and rule 403 objections. The exhibit is a four-

minute-long music video recording by “FBF Fatboy Filmz” and states that it is

presented by “ICCY ENT.” The song is by “OsoIccyy” and is titled “No Lies.” The

video depicts Bowen singing with a group of men and flashing money, smoking,

using profanity and racial slurs, and making hand gestures. The music video also

portrays two women, who appear to be bound, hooded or blindfolded, in a room with

Bowen and the other men; at one point, a gun is pointed at one of the women. The

lyrics further refer to a person “snitching.”

      Detective Stillwagoner testified that, when he viewed Bowen’s Facebook

page, he found a link to YouTube where the music video was located. He stated that

Bowen was the singer in the music video, he did not know who wrote or produced

the song, it was uploaded two months before the trial, and he believed that it was

made after the offense. Bowen testified that he did not write the rap song in the

music video, he only performed it, and that he had nine other music videos on the

internet. He stated that his rap videos are just an act.



                                          –9–
      The record establishes that Bowen performed and posted a link to the music

video on the internet and the music video had been placed in the public domain. The

music video depicts violence and refers to snitching. After reviewing the music

video, we conclude that the trial court did not err when it determined the music video

was relevant to Bowen’s punishment. See McDade, 613 S.W.3d at 354–55.

      Next, we determine whether the probative value of the music video is

substantially outweighed by the danger of unfair prejudice. The first and second

factors look to the inherent probative force of the proffered item of evidence along

with the proponent’s need for the evidence. See Gigliobianco, 210 S.W.3d at 641–

42. Here, the music video features Bowen rapping. As we previously stated, the

music video depicts violence and refers to snitching. Accordingly, the music video

is evidence of Bowen’s character and attitude toward violence and lawbreaking. As

evidence of Bowen’s character, the trial court could have reasonably concluded that

the inherent probative force of the music video and that the State’s need for it was

considerable. See CRIM. PROC. art. 37.07, § 3(a)(1); McDade, 613 S.W.3d at 355–

58.

      Now, we must balance the first and second factors against the remaining four

factors. The third and fourth factors look to any tendency of the music video to

suggest a decision on an improper basis and whether it had any tendency to confuse

or distract the jury from the main issues. See Gigliobianco, 210 S.W.3d at 641–42.

The music video is inflammatory. As we previously noted, it depicts Bowen singing

                                        –10–
with a group of men and flashing money, smoking, using profanity and racial slurs,

and making hand gestures. And, it shows two women, who appear to be bound,

hooded or blindfolded, with a gun pointed toward one of them.

      However, there was also testimony that it was all an act, and a comparison

was made to Johnny Cash’s song “Cocaine Blues” in which he talks about “shooting

his woman down” and how it was just a performance. Detective Stillwagoner

testified that YouTube provides a great deal of music for people to access; and,

Bowen testified that he does not write the rap music and lyrics—he is just a

performer paid to sing them. Given that the contested exhibit is a rap music video,

the jury could have believed that the purpose was to gain attention and provide

entertainment.

      During closing argument, the State used the rap song’s title, “No Lies,” to

question Bowen’s credibility. The State also reminded the jury that the music video

was in evidence and they could ask the trial judge to see it again. Further, the State

commented that the music video was “very powerful evidence” of Bowen’s real

character and suggested that Bowen’s testimony during the punishment hearing was

an act. In addition, the State argued Bowen suffered from greed, which is why he

committed robbery, and pointed out all of the cash seen in the music video. Finally,

the State referenced the victim’s testimony that he was unsure whether he could

forgive Bowen after seeing the music video.



                                        –11–
      In contrast, with respect to the music video defense counsel argued that

Bowen should not be held responsible for singing music that others write and

performing in a video under another’s direction. Defense counsel also argued that

the music video was not relevant to the jury’s consideration of Bowen’s punishment.

      The music video was relevant to show Bowen’s character and attitude toward

violence and lawbreaking. Rather than suggesting a punishment decision on an

improper basis and distracting the jury, the music video was evidence of Bowen’s

character, which is one type of evidence that may be offered during a punishment

hearing. See CRIM. PROC. art. 37.07, § 3(a)(1). Further, given Bowen’s guilty plea

and the other evidence against him, the trial court could have reasonably concluded

the music video did not have a tendency to suggest a punishment decision on an

improper basis nor have any tendency to confuse or distract the jury from the main

issue of Bowen’s punishment. See McDade, 613 S.W.3d at 356–57.

      The fifth factor looks to whether there was any tendency of the music video

to be given undue weight by a jury that has not been equipped to evaluate the

probative force of the evidence. See Gigliobianco, 210 S.W.3d at 641–42. The

music video was not of a scientific or technical nature. As a result, the trial court

could have reasonably concluded that an untrained jury would not have a tendency

to give the music video undue weight.

      The sixth factor looks at the likelihood that the presentation of the evidence

will consume an inordinate amount of time or merely repeat evidence already

                                        –12–
admitted. See Gigliobianco, 210 S.W.3d at 641–42. The total playtime of the music

video was four minutes and it was one of forty State’s exhibits. And compared to

the State’s other evidence, little time was taken to admit the music video and hear

testimony related to it. The trial court could have reasonably concluded the music

video would not consume an inordinate amount of time and was not repetitive. See

McDade, 613 S.W.3d at 357.

      The trial court reasonably balanced the 403 factors in favor of admitting the

music video. Accordingly, we conclude the trial court did not err when it overruled

Bowen’s rule 403 objection to the music video.

      Issue two is decided against Bowen.

                               IV. CONCLUSION
      We conclude that Bowen failed to preserve for appellate review his issue

arguing the trial court erred during the punishment phase when it failed to sua sponte

prevent the State from using evidence of his post-arrest silence. We also conclude

that, during the punishment phase, the trial court did not err when it overruled

Bowen’s objections to the admission of his rap music video.

      The trial court’s judgment is affirmed.



                                           /Leslie Osborne//
190598f.u05                                LESLIE OSBORNE
                                           JUSTICE
Do Not Publish
TEX. R. APP. P. 47

                                        –13–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

MICHAEL DEIONDRE BOWEN,                      On Appeal from the 354th Judicial
Appellant                                    District Court, Hunt County, Texas
                                             Trial Court Cause No. 32,465CR.
No. 05-19-00598-CR         V.                Opinion delivered by Justice
                                             Osborne. Justices Schenck and
THE STATE OF TEXAS, Appellee                 Partida-Kipness participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 10th day of August, 2021.




                                      –14–